Citation Nr: 1110572	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for headaches as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body. 

2. Entitlement to service connection for blurred vision as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body. 

3. Entitlement to service connection for a neurological disorder of the upper and lower extremities as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953 and was awarded the Purple Heart for his service. 

This matter was last before the Board of Veterans' Appeals (Board) in August 2010 and was earlier remanded by the Board in March 2009, both times for development of medical evidence. The Veteran initially appealed a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection.

In October 2007, the Veteran testified before a decision review officer at the St. Louis, Missouri RO. A copy of that hearing transcript is of record.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's headaches preexisted military service and were aggravated by residuals of a service-connected head injury to the right temple with remaining foreign body.

2. The preponderance of the evidence is against a finding that blurred vision is etiologically related to residuals of a service-connected head injury to the right temple with remaining foreign body.

3. The preponderance of the evidence is against a finding that a neurological disorder of the upper and lower extremities is etiologically related to residuals of a service-connected head injury to the right temple with remaining foreign body.


CONCLUSIONS OF LAW

1. Headaches were aggravated in military service. 38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2010). 

2. Blurred vision was not incurred in or aggravated by military service. 38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2010). 

3. A neurological disorder of the upper and lower extremities was not incurred in or aggravated by military service. 38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed his claims in August 2005. In September and October 2005 and February 2006, VA sent the Veteran notice letters indicating what evidence the Veteran could submit to substantiate his claim, what evidence VA was responsible for gathering, and what the evidence must show. The September 2005 letter contained specific information about how to establish secondary service connection. In March 2006, VA sent the Veteran notice as to how VA determines a disability rating and effective date for a claim. In response to a March 2009 Board remand, in April 2009, the Appeals Management Center (AMC) sent the Veteran notice of additional information he could submit to substantiate his claim. In response to an August 2010 Board remand, in October 2010, the AMC sent the Veteran an additional updated notice letter as to what evidence he could submit to substantiate his claim.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service medical records and the Veteran's DD 214 are associated with the claims folder along with all authorized and available private medical records. The Veteran was provided numerous VA examinations. Remand in August 2010 was to ensure that VA examination reports were adequate for adjudicative purposes. The Board has reviewed prior deficiencies in these reports, August 2010 remand instructions, and the completed October and November 2010 examination reports and addenda in determining that they are adequate for adjudicative purposes at this time. The examiners responded to specific questions about aggravation of preexisting disabilities and clarified past ambiguities. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Headaches

The Board grants entitlement to service connection for headaches because the evidence indicates that preexisting headaches were aggravated by a service-connected head injury. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. In VAOGCPREC 3-2003, VA's General Counsel determined that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089, 1094 (Fed. Cir. 2004) (determining that Congress intended that VA convert aggravation claims into service-connection claims when VA fails to overcome the presumption of soundness); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (determining that a VA examiner's equivocal opinion that a disability may have increased in service when the record contained opposing evidence was not "clear and convincing evidence" of aggravation). 

The Veteran noted on a December 1951 pre-induction examination that he either had at that time or had previously had "frequent or severe headache." The Veteran is service-connected for a documented head injury, which occurred in September 1952. 

The Veteran contends he has experienced worsening headaches since his in-service injury and that his headache symptoms were further exacerbated by an MRI he received in September 2003 from a private physician to identify residuals of the in-service head injury. The Veteran has received continuous treatment for headaches through VA medical centers throughout the appeal period and is currently diagnosed with headaches. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (stating that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). The Veteran, as a layperson, is competent to report that he has experienced headaches since an in-service head injury and that those headaches continue to present day. See Barr, 21 Vet. App. at 30. 

A November 2010 VA compensation and pension examination report addendum states that it is as likely as not that in-service shrapnel injuries exacerbated pre-existing headaches and that a September 2003 private MRI may have further exacerbated his headaches. These opinions are not in direct conflict with any other adequately supported opinion of record. The examiner stated that an MRI can move shrapnel and contribute to pain. The examiner also indicated that, based on a review of the claims file, it was clear headaches pre-existed the September 1952 head injury. The Board finds no reason to question the competency or credibility of the examiner. See Buchanan,  451 F.3d at 1331. Accordingly, the claim is granted.

Blurred Vision

The Board denies entitlement to service connection for blurred vision because the preponderance of the evidence is against the claim. See Alemany, 9 Vet. App. at 519. 

The Veteran reported no vision problems in military service. At a December 1961 pre-induction examination, the Veteran indicated he had never worn glasses. The Veteran's eyes were noted to be normal at a December 1953 separation examination. The service-connected head injury occurred in September 1952.

In September 1989, the Veteran filed a claim for entitlement to service connection for shrapnel fragments left in his head. No accompanying vision problems were noted at a November 1989 VA compensation and pension examination. 

The Veteran submitted a statement in September 2005 indicating that he experienced blurred vision related to his service-connected head injury. A November 2005 VA neurological compensation and pension examination report does not discuss blurred vision. 

In February 2007, the Veteran attended a VA compensation and pension eye examination, at which he reported watering eyes and blurred vision. Blurred vision was noted with no etiology discussed. At a second VA eye examination in April 2007, the examiner stated that it was unclear, at the time of examination, whether there was significant blurred vision in the right eye. Further, the examiner stated, attributing any ocular problem in the right eye to a history of shrapnel trauma to the right temple area would be based solely on speculation and not medical evidence. 

The Veteran and his spouse testified before a decision review officer at an October 2007 hearing. The Veteran's spouse stated that before a September 2003 privately conducted MRI, the Veteran had spells with blurred vision, but that after the MRI, the vision problems were more frequent. 

VA received the September 2003 MRI report in March 2008. The MRI report indicated a large amount of right front temporal artifact related to metal shrapnel. 

At an August 2008 VA psychiatric compensation and pension examination, the Veteran stated that he had floaters in his right eye that sometimes impair his vision. The Veteran reported blurred vision at an April 2010 VA neurological compensation and pension examination. The examiner opined that blurring of the vision was unlikely to be caused by shrapnel injuries, as the injuries did not appear to have affected the Veteran's brain. 

An October 2010 VA ophthalmic compensation and pension examination report indicates that blurred vision "appears perhaps secondary to a combined effect of: post-op status and/or macular changes [otherwise specified] and/or corneal pathology [otherwise undiagnosed] and/or possibly related to any cumulative head injuries or cortical defects suffered by [patient] over his lifetime to include concussion or percussive injury from proximity to exploded ordinance with shrapnel . . . may also often be associated with sinus congestion, inner ear problems." The examiner also identified dry eyes and bilateral ptosis of the upper eyelids and refractive error. The examiner stated that she doubted any of the Veteran's visual symptoms were related to the shrapnel fragment which remained, because its location outside the cranium would cause only discomfort. 

The Board notes that the examiner included language in her October 2010 examination report acknowledging that the types of cumulative damage generally sustained in combat situations may lead to neurological damages. The examiner stated that "what should be explored in depth and considered for possible service-connected compensation and pension would be probable cumulative damage to neuro and sensory structures most likely affected during any exposure to surrounding percussive and concussive devices experienced while in battle and/or in training for such; often injuries are not immediately treated if at all on [the] battlefield, but it is now accepted that injuries sustained may be responsible for many problems experienced not only at that time, but in later years by military [personnel] as well as athletes and others who experience blows, falls, high decibel noise, etc." 

However, the Veteran received separate VA neurological examinations in February 2007 and April 2010, with an addendum in November 2010, which investigated likely related neurological manifestations of the service-connected head injury.  In this respect, the October 2010 examiner's statement regarding a general connection between physical activities and neurological and structural damage does not indicate an additional current diagnosis to be developed or a competent nexus opinion for any currently diagnosed neurological disability. See 38 C.F.R. § 4.2 (2010). 

The Board finds no reason to doubt the competency or credibility of the examiner in opining that blurred vision is not etiologically related to remaining shrapnel lodged outside the cranium. See Buchanan, 451 F.3d at 1331. The Veteran, as a layperson, is competent to report symptoms of blurred vision, but he is not competent to relate his symptoms to residuals of an in-service head injury with remaining foreign body. See Barr, 21 Vet. App. at 30. There is no medical evidence of record indicating that blurred vision is related to residuals of a service-connected head injury with remaining foreign body. Accordingly, the preponderance of the evidence is against the claim, and it must be denied. See Alemany, 9 Vet. App. at 519.

Neurological Disorder of the Upper and Lower Extremities

The Board denies entitlement to service connection for a neurological disorder of the upper and lower extremities because the preponderance of the evidence is against the claim. See Alemany, 9 Vet. App. at 519.

The Veteran reported significant neurological problems of the extremities in military service. At a December 1961 pre-induction examination, the Veteran reported he either had at that time or had previously experienced a trick or locked knee. The Veteran's extremities were noted to be normal at a December 1953 separation examination. The service-connected head injury occurred in September 1952.

In September 1989, the Veteran filed a claim for entitlement to service connection for shrapnel fragments left in his head. No accompanying neurological conditions of the extremities were noted at a November 1989 VA compensation and pension examination. 

February 2005 VA medical center treatment shows complaints of dizziness and diagnosis of mini-seizures, with no connection to the in-service head injury or its residuals noted. The Veteran reported, during VA treatment, falling and dizziness through December 2006, when he told an examiner he was not falling as much after the doctor had adjusted some of his medications for depression. 

The Veteran submitted private medical evidence from the Neurologic Associates of Cape Girardeau indicating a history of a right-hand tremor for the past year, minor gait instability, falls, and occasional word-finding difficulty but not significant memory disorder for the past two years. In a letter dated in March 2004 to another private physician, the Veteran's physician stated that the clinical picture was suggestive of an essential-type tremor involving the upper limbs and that early senile gait disorder and Alzheimer's had not been ruled out. March 2005 treatment records from the same physician indicated tremor in both hands, worse on the right side; bradykinesia; and a little unsteadiness in gait. The Veteran received a CT scan, which showed mild abnormalities. 

In August 2005, the Veteran filed a claim for entitlement to service connection for damage to neurological centers controlling motor functions of the hands and legs, secondary to residuals of a service-connected head injury with remaining foreign body. 

The Veteran wrote in a September 2005 statement that he was experiencing problems with equilibrium. At a November 2005 VA neurological compensation and pension examination, the Veteran reported balance problems, paresthesias in the legs, and that he had been diagnosed with mini-strokes.  The Board notes that  the record shows only a prior diagnosis of "mini-seizures". The examiner opined that right temporal shrapnel injuries were not likely to cause problems with balance. The examiner stated that there was no focal neurological deficit on his examination to suggest any significant brain injuries.

Private treatment records from March 2006 from a Dr. Griffith indicate chronic gait instability with no etiology noted. VA treatment records from 2006 indicate dizziness and falls. 

A February 2007 VA neurological compensation and pension examination report states that a September 2003 MRI report did not mention any intracranial foreign body. The February 2007 examiner stated that it was unlikely that the small superficial shrapnel in the temporal lobe is causing memory and balance problems. The examiner further stated there was no focal neurological deficit on his examination. The Board notes that the Veteran submitted a statement in September 2007 indicating his disagreement with this examination report, based upon a misunderstanding of the distinction between a "superficial" foreign body (above the skull) and an "intracranial" foreign body (below the skull). The February 2007 examination report does not explore the etiology of various neurological symptoms involving the extremities reported by the Veteran. 

The Veteran and his spouse testified at an October 2007 decision review officer hearing, at which time they reported a history of falls, with increased frequency after a September 2003 MRI. The Veteran's spouse stated that she had no reason to believe the Veteran's symptoms were caused by anything other than residuals of the service-connected head injury with foreign body remaining. The Veteran reported that no doctor had ever told him there was a direct link between neurological problems of the extremities and the in-service injury or the MRI. 

In March 2008, VA received a copy of the September 2003 MRI record, indicating a superficial foreign body remained in the right temple. 

At an August 2008 psychiatric VA compensation and pension examination, the Veteran reported a history of falling.

At an April 2010 peripheral nerves VA compensation and pension examination, the examiner stated that numbness and tingling of the upper extremities is unlikely to be caused by superficial shrapnel injuries. Because the report did not include an adequate explanation nor did it explore paresthesias and balance issues involving the lower extremities, the examination report was returned to the examiner. 

A November 2010 addendum to the April 2010 examination report states that symptoms of the upper and lower extremities are not likely to be caused by shrapnel injuries or the September 2003 MRI. As a rationale, the examiner stated that the Veteran "had superficial shrapnel injuries in the right temporal region and is complaining of numbness and tingling of his right upper and lower extremity, which is not likely to be caused by a superficial shrapnel injury as there was no involvement of the brain, and he has symptoms on the same side as his injuries." 

The Veteran and his spouse are competent, as laypersons, to report symptoms they may experience and observe, but they are not competent to attribute symptoms to residuals of an in-service head injury with remaining foreign body or to a September 2003 MRI. See Barr, 21 Vet. App. at 30. 

The medical evidence of record is both competent and credible, though the Board had previously identified particular examination reports as not containing adequate rationales for opinions offered. Considered in its entirety, the medical evidence consistently points to the finding that examination does not reflect neurological deficiencies due to residuals of a head injury and that symptoms of the extremities are due to other health problems. There is no medical evidence of record to support the Veteran's contentions that any neurological symptoms involving the extremities are related to residuals of a service-connected head injury with foreign body remaining. Accordingly, the preponderance of the evidence is against the claim, and it must be denied. See Alemany, 9 Vet. App. at 519.




ORDER

Entitlement to service connection for headaches as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body is granted.

Entitlement to service connection for blurred vision as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body is denied.

Entitlement to service connection for a neurological disorder of the upper and lower extremities, as secondary to residuals of a service-connected head injury to the right temple with remaining foreign body, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


